Exhibit 10.2

 
[ENGLISH TRANSLATION]
 
Supplemental Agreement
 


This agreement is signed by both parties at Xiuwen County Guizhou Province on
Feb 6, 2013.
 
Party A: Xiuwen Longchang Mineral Industry Co., Ltd.
 
Legal Representative: Tao Meng
 
Address: Yangming Avenue, Longchang Town,Xiuwen County, Guizhou Province
 
Party B:  Guizhou Yufeng Melt Co., Ltd
 
Legal Representative: Mingzhuo Tan
 
Address: Xinghong Village, Zhazuo Town, Xiuwen County.
 
(Referred as “both parties” or “parties”, collectively)


Whereas


1.Both parties have signed the transfer agreement on August 28 ,2012, which is
about the transfer of the mining right of Xiuwen County Longchang Town Ganba
25th Grouop Bauxite Mine (hereinafter referred to as the "Ganba mine") and
Guizhou Yufeng Melt Co., Ltd., bauxite mining (hereinafter referred to as
"Xiuwen Middle School mine"), hereinafter referred to as “Transfer Agreement”.


2. Party B received the Mining License which has been changed that the operator
of mining-right of Ganba mine into Party B from Office of National Land
Resources of Guizhou Province on Feb 6, 2013 (the altered Mining License)
 
The supplemental agreement is made under the agreement of both parties.
1. Confirmed by both parties, the transfer agreement is established once being
signed by both parties and shall become effective as soon as Party B obtains the
altered mining license. Both parties shall confirm the legal rights and
obligations of the transfer agreement.


2. Confirmed by both parties, the transfer procedures of Ganba mine and Xiuwen
Middle School mine have been finished in accordance with the transfer agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Confirmed by both parties, the installment paid by Party B, according to
article 3 of Transfer Agreement, shall be considered as advance payment until
Party B receives the altered mining license. If Party B fails to receive the
change of registration of the mining license of Ganba, Party A shall return the
advance payment to Party B with current bank interest; Once Party B receives the
change of registration mentioned above, the advance payment shall be considered
as the formal payment of transfer price. This article shall be regarded as part
of the transfer agreement and becomes effective once being signed.


4、This agreement signed by both parties shall become effective as of the date.


5、The agreement has two (2) duplicates, and each party holds one (1)of the them.
Both duplicates have the equal legal effect.
 
 
Party A (seal):  
 
Legal Representative:


Company (Personal) Address: Yangming Road Longchang Town, Xiuwen County


OrganizationCodeCertificate: 79528270-9


Contact Number: 0851-5815939
 
Mail Address：Yangming Road Longchang Town, Xiuwen County
 
 
Party B (seal):  
 
Legal Representative:
 
Company (Personal) Address: Xinghong Village, Zhazuo Town, Xiuwen County
 
Organization Code Certificate：77057756-X
 
Contact Number: 0750-3167388
 
Mail Address：Yangming Avenue, Longchang Town, Xiuwen County
 

